Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in reply to the correspondence filed on July 5, 2021. In this correspondence, Applicant amended claims 29, 33, 39, 43, 44, 47 & 48. 
Claims 1 -28 are cancelled.
The pending 112 (a) is withdrawn. The Applicant’s amendments are persuasive.
Claims 29-48 are pending and have been found allowable.

Allowable Subject Matter
Claims 29-48 are allowed.

Regarding the 35 U.S.C. 112 (a).  Applicant's amendments are sufficient to overcome the 112 rejection of claim 48, and thus, the 112 rejection is withdrawn.

Applicant’s argument’s relating to the rejection under 35 U.S.C. 103 are persuasive. 

REASONS FOR ALLOWANCE

Claims 29- 48 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claim Rejections - 35 USC § 112
Applicant's amendments are sufficient to overcome the 35 U.S.C.  112 rejection of claim 48. The Applicant’s amendments to claim 48 are persuasive.  The 35 U.S.C. 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103

The closest prior art include Markowitz (US 2008/0,294,505 A1) in view of Reed (US 2014/0,278,662 A1) and Norwood (2010/0,250,322 A1); however, the combined teachings of these references do not teach the specific ordered sequence of the limitations of claim 29 (and similarly claims 39 and 44).  Further, for at least the reasons Applicant argues in pages 20-30 of Applicant’s filing dated July 15, 2021. That Markowitz, Reed, and Norwood, either alone or in combination, do not teach or disclose that, “…  (iv) automatically determine that the completed evaluation satisfies the alert threshold, and when the completed evaluation satisfies the alert threshold, automatically notify the alertee and cause a portion of the evaluation associated with the alert to be displayed with marks indicating an answer causing the alert …”, as recited in claims 29, 39 and 44.

	Examiner cites to reference Markowitz (US 2008/0,294,505 A1) in view of Reed (US 2014/0,278,662 A1) and Norwood (2010/0,250,322 A1) and in further view of Allin (US 2014/0,207, 605 A1) and  Markowitz (US 2008/0,294,505 A1), in view of Reed (US 
	
In addition, Examiner cites to the following additional references,  Kappelman (2006, Early Warning Signs of IT Project Failure: The Dominant Dozen) disclosing “… a warning sign is defined as an event or indication that predicts, cautions, or alerts one of possible or impending problems. Early warning signs (EWSs) provide an indication of manifesting risks and thereby an assessment of a project’s propensity to future difficulties and failure…”.  Kappelman does not teach the specific ordered sequence of limitations of independent claims 29, 39 and 44 nor otherwise cure the deficiencies of Markowitz , Reed, Norwood, and Allin and  Markowitz, Reed, Norwood and Hamilton  and Markowitz, Reed, Norwood and Gulanikar.

Moreover, since the specific ordered combined sequence of claim elements recited in claim 29, 39 and 44 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional reference(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623